United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0450
Issued: June 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 23, 2016 appellant filed a timely appeal from an August 1, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last OWCP merit decision dated December 11, 2015, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 14, 2011 appellant, a 52-year-old window service technician, filed an
occupational disease claim (Form CA-2) alleging that she sustained an aggravation of her cardiac
1

5 U.S.C. § 8101 et seq.

conditions, including atrial tachycardia, flutter, and fibrillation, due to her federal employment
duties. She stated that the repetitive stress of her window clerk duties of handling customer
complaints resulted in an aggravation of her conditions. Appellant indicated that she first became
aware of her condition and attributed it to her federal employment on April 26, 2010. Initially, on
April 2, 2012, OWCP disallowed her claim as a new injury, administratively doubled it with a
previous work injury under File No. xxxxxx655, and closed the claim. Thereafter, an OWCP
hearing representative found that the claim should be considered as a new occupational disease
claim and reversed the April 2, 2012 decision. By decision dated June 26, 2012, OWCP accepted
appellant’s claim for atrial flutter, paroxysmal atrial tachycardia, and atrial fibrillation. It placed
her on the periodic rolls effective August 26, 2012 for part-time wage loss, noting that she was
working as a window service technician five hours per day, five days a week.
On January 16, 2014 appellant accepted a modified window clerk position for five hours
per day, five days a week. The duties included working on bid assignments and required lifting,
carrying, standing, walking, simple grasping, and fine manipulation for four to five hours per day.
In a June 17, 2014 report, Dr. Christopher Cole, a Board-certified cardiologist, noted that
appellant continued to have intermittent palpitations caused by work-related stress. He opined that
appellant’s established window clerk duties caused her autonomic nervous system to produce
catecholamines, which drove her arrhythmias. Dr. Cole advised that appellant was capable of
working five hours per day without any work restrictions.
On October 23, 2014 appellant filed claims for disability compensation (Form CA-7) for
the period September 29 to November 18, 2014. She submitted a September 29, 2014 report from
Dr. Cole who noted that appellant’s arrhythmias were caused by employment-related stress and
anxiety due to her federal duties. Dr. Cole found that appellant had recently been experiencing an
exacerbation of her arrhythmias, which was correlated with a work-related stress pattern. He
recommended that appellant work three hours per day, five days a week, until her next clinical
visit on October 22, 2014.
In a September 26, 2014 report, a physician assistant noted that appellant sustained atrial
fibrillation due to work-related stress and had been advised to curtail her work shifts to three hours
per day, five days a week, until her next visit to see if it improved her symptoms.
On November 4, 2014 Dr. Cole indicated that appellant had been under his care since
January 2006 for arrhythmias caused by work-related stress from her federal window clerk duties.
He found that appellant had recently been experiencing an increase in the frequency and duration
of her palpitations secondary to having increased responsibilities and stress from persistent
understaffing at the employing establishment. Dr. Cole explained that the decision to decrease her
work hours “was to protect her from the stress that ha[d] been established to cause her
arrhythmias.” He found that symptomatically appellant had been doing much better with this
temporary decrease in hours and would return to working five hours per day on
November 30, 2014.
Appellant accepted a modified job offer as a lead sales and services associate on
December 5, 2014. The position required five-hour work shifts, five days a week, with the
following restrictions: lifting one to two hours per day; standing, walking, and sitting for four to

2

five hours per day; bending, twisting, pushing, and pulling for one hour per day; and grasping for
three hours per day.
OWCP referred appellant to Dr. Adam Strunk, a Board-certified cardiologist, for a second
opinion evaluation to determine the nature and extent of her employment-related conditions. In
his December 9, 2014 report, Dr. Strunk found that appellant was capable of returning to her dateof-injury position. He noted Dr. Cole’s opinion that appellant’s condition was due to stress at
work and explained that it was likely that she would continue to have arrhythmias when working
longer and busier shifts.
By decision dated December 29, 2014, OWCP denied appellant’s claim for disability
compensation for the period September 29 to November 18, 2014. It found that she had been
placed on the periodic rolls and received wage-loss compensation based on three hours of wage
loss per day and subsequently claimed an additional two hours of wage-loss compensation. OWCP
explained that her request to add an additional two hours of wage loss for the period September 29
to November 18, 2014 was denied because the medical evidence of record failed to establish
disability for the additional period claimed.
Appellant requested a review of the written record by a representative of the Branch of
Hearings and Review and resubmitted a June 17, 2014 report from Dr. Cole in support of her claim.
By decision dated June 9, 2015, an OWCP hearing representative conducted a review of
the written record and affirmed the prior decision, finding that no medical evidence of record
established that appellant sustained a recurrence of disability such that her partial disability
increased for the period September 29 to November 18, 2014 due to her employment injury.
OWCP referred appellant to Dr. John Boerner, a Board-certified cardiologist, for another
second opinion evaluation to determine the nature and extent of her employment-related
conditions. In his July 7, 2015 report, Dr. Boerner diagnosed atrial and ventricular arrhythmias
and found that appellant was capable of working five hours per day in a position with no significant
emotional or physical stress.
On September 2, 2015 appellant accepted a modified job offer as a lead sales and services
associate working five hours per day, five days a week, with the following restrictions: lifting one
to two hours per day; standing, walking, and sitting for four to five hours per day; bending,
twisting, pushing, and pulling for one hour per day; and grasping for three hours per day.
On October 29, 2015 appellant requested reconsideration and submitted hospital records
dated June 17, 2015 regarding her emergency room visit for rapid heartbeat, palpitations,
lightheadedness, and shortness of breath. She also submitted an October 21, 2015 report from
Dr. Cole who noted that she was working three hours a day from September 29 to November 18,
2014 due to an exacerbation of her arrhythmias, which were caused by stress at work. Dr. Cole
opined that appellant’s exacerbation of her arrhythmias were consequential to her prior work
injury.
By decision dated December 11, 2015, OWCP denied modification of its prior decision.

3

On February 17, 2016 appellant requested reconsideration, arguing that OWCP had failed
to consider all the evidence properly submitted and that her arrhythmias were consequential to her
prior injury. In support of her request, she submitted a July 31, 2008 report from Dr. Cole
reiterating her medical history and a September 26, 2014 report opined that she had sustained atrial
fibrillation induced by work-related stress. Dr. Cole advised appellant to work no longer than
three hours per day, five days a week. Appellant also resubmitted her modified job offer dated
September 2, 2015, hospital records dated June 17, 2015, and a June 17, 2014 report from
Dr. Cole.
By decision dated August 1, 2016, OWCP denied appellant’s request for reconsideration
of the merits of her claim because she failed to advance a relevant legal argument or submit any
relevant and pertinent new evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.2 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.3 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.4
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.5 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.6
ANALYSIS
Appellant’s February 17, 2016 request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. Additionally,
the Board finds that she did not advance a relevant legal argument not previously considered by
OWCP. Appellant argued that OWCP had failed to consider all the evidence properly submitted
and that her arrhythmias were consequential to her prior injury. The Board, however, finds that
2
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.607.

4

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.608(a), (b).

4

OWCP properly considered all of the evidence of record before denying appellant’s claims for
disability in its December 11, 2015 decision. Consequently, appellant is not entitled to further
review of the merits of her claim based on the first and second above-noted requirements under
section 10.606(b)(3).
Appellant also failed to submit relevant and pertinent new evidence not previously
considered by OWCP. Along with her reconsideration request, appellant submitted reports dated
July 31, 2008 and September 26, 2014 from Dr. Cole who reiterated her medical history and
opined that she had sustained atrial fibrillation induced by work-related stress. Dr. Cole advised
her to work no longer than three hours per day, five days per week. The Board finds that
submission of these reports did not require reopening appellant’s case for merit review. As OWCP
denied appellant’s claim based on the lack of supportive medical evidence establishing an
additional two hours of wage-loss compensation for disability during the period September 29 to
November 18, 2014 and these reports repeat evidence already in the case record, they are
cumulative and fail to constitute relevant and pertinent new evidence. Therefore, they are not
sufficient to require OWCP to reopen appellant’s claim for consideration of the merits.7
In support of her request for reconsideration, appellant resubmitted a June 17, 2014 report
from Dr. Cole and hospital records dated June 17, 2015. The Board finds that the submission of
this evidence did not require reopening appellant’s case for merit review because appellant had
submitted the same evidence, which was previously reviewed by OWCP in its prior decisions.
More specifically, the Board finds that the content of Dr. Cole’s June 17, 2014 report was
considered by OWCP in its decisions dated December 29, 2014 and June 9, 2015 and the June 17,
2015 hospital records were considered by OWCP in its decision dated December 11, 2015. As the
documents repeat evidence already in the case record, it is duplicative and does not constitute
relevant and pertinent new evidence. Thus, appellant has not established a basis for reopening her
case.8
Appellant also resubmitted her modified job offer dated September 2, 2015. The Board
finds that the submission of this document did not require reopening appellant’s case for merit
review because appellant had submitted the same evidence, which was previously reviewed by
OWCP in its December 11, 2015 decision. As the statement repeats evidence already in the case
record, it is duplicative and does not constitute relevant and pertinent new evidence.9
The Board finds that OWCP properly determined that appellant was not entitled to further
review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(3). Thus, it properly denied her request for reconsideration.

7

See L.H., 59 ECAB 253 (2007).

8

See D.K., 59 ECAB 141 (2007).

9

Id.

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 1, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

